Title: To John Adams from Henry Laurens, 6 March 1783
From: Laurens, Henry
To: Adams, John


Dear Sir.
London 6th. March 1783.

Nothing but a persuasion of duty to my Country & my friendship to you could have prevailed on me to transmit the Letter which will accompany this; it was originally intended an Address to Mr. Jenings, but after it was finish’d, doubts arose in my mind, whether it would work any good effect upon him, as well as whether I ought in honor to myself to hold a further correspondence with that Gentleman. Circumstances which have since occured, convince me I determined well in witholding it. The paper contains a brief history of Mr. Jenings’s misconduct respecting the Anonymos Letter, which, if he did not write, he industriosly procured & put into your hands, & upon that foundation he employ’d his “dangeros disposition” to “heal animosities” which had never existed & to “bring friends to a right understanding.” who had never been at variance. What he may have told you of the conversation at Bruxelles, I know not, but you will now perceive that when he was chased by no less than three demands for explication he sneak’d off with, “I imagined I saw.” As I am not accustomed to smile upon a Man when I am angry with him, ’tis probable I did not look very pleasant under the impertinence of his interrogatories, ’tis evident my answers were dealt with Caution, “I imagined I saw.” his imaginations had strangely deceived him, it was with his rudeness, I was “not quite satisfied.” I complained of it the moment he went from me.
Mr. Bridgen upon being informed of Mr. Jenings’s declaration, vizt. “that it was at his particular desire the anonymos Letter had been sent to you.” denied it in the most possitive terms & confirmed the denial from under his hand. he also writ to Mr. Jenings charging him with having sent or delivered that Letter to you without his “concurence or desire.” Mr. Bridgen has further informed me, that in a late conversation with Mr. Jenings he repeated the charge, Mr. Jenings acknowledged he had said “the Letter had been sent by his desire” & that “he thought he might take such a liberty with him.” Mr. Bridgen’s declarations & behavior discover that he himself entertains different Ideas of truth & honor. The subject requires no further pursuit, ’tis not my aim, to blast Mr. Jenings’s Character but to undeceive you & to prevent, if possible, the progress of future evils, from his influence over or interference in our Councils & deliberations. The knowledge of this business is confined to those, whom it doth concern, except that I have never yet given the smallest intimation to Mr. Jay, you will of course make such communication to our Colleague as you shall think necessary.
Doctor Franklin is possessed of another anonymõs, much in terms of the one before us, dated Amsterdam, but it not only bears the mark of Bruxelles, but contains certain strokes within, which confirm my “Belief” of the Author of both. These papers were contrived not merely for the purpose of slandering of Mr. Adams, the grand view was to excite jealousy & by degrees to produce animosity among us all, Mr. Adams in the mean time to be played upon & hoodwinked by an excess of flattery. how far in my apprehension, the scheme succeeded I shall candidly intimate, if you desire it, the next time I have the honor of conversing with you— You may recollect, a plain spoken Man said to you at Hotel Yorke, “this is all very pretty Drama.” but you told all he said within half an hour.
Regarding Mr. Storer as your Secretary & confidential friend & as a Servant of the United States, I have given him such information as I judged necessary for putting him upon his guard. Mr. Storer will communicate as much of the State of public affairs in this Country, as probably I know—my knowledge extends not much beyond appearances. these do not please me. but I am told that I shall be better pleased in a few days; mean time, a certain Noble Lord now a little be-clouded has not failed to take the necessary advantage of his success, in artfully obtaining the “Provisional Treaty” without “the knowledge or participation of the great & good Ally of America”—for argument sake, I admit the fact—what then?—John Adams & Co. may be hanged but no damage will arise to the United States. I shall endeavor honestly to defeat His Lordship’s pious designs— I suspected His Lordships goodness when he offered to make me a present of my self. Be assured of my sincerity in subscribing with great affection & regard / Dear sir Your obedient humble servt.
Henry Laurens.

